SUMMARY ORDER
Plaintiff-Appellant Carlos Roberto Ortiz Nascimento (“Nascimento”) appeals from an order of the United States District Court for the Southern District of New York, granting Intervenor-Appellee Lucia Faria’s (“Faria”) motion to quash a subpoena served on Defendant Delta Bank and Trust Company (“Delta Bank”) pursuant to a prior discovery order under 28 U.S.C. § 1782.
The District Court held that although it was authorized to uphold the discovery order because Section 1782’s statutory requirements were satisfied, it would in its discretion grant Faria’s motion to quash the Delta Bank subpoena. The District Court found that Nascimento’s Section 1782 application — filed (i) after related Brazilian family court proceedings were litigated to judgment and pending on appeal, and (ii) over thirteen years after Nascimento was first made aware that a subpoena was needed — was “inexcusably untimely” and not an “efficient means of assistance” to the Brazilian proceedings.
A district court “is not required to grant a [Section] 1782(a) discovery application simply because it has the authority to do so.” Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S. 241, 264, 124 S.Ct. 2466, 159 L.Ed.2d 355 (2004). Rather, once statutory requirements are met, “a district court is free to grant discovery in its discretion.” Brandi-Dohrn v. IKB Deutsche Industriebank AG, 673 F.3d 76, 80 (2d Cir.2012) (internal quotation marks omitted). The court has abused that discretion if its decision is based on “an erroneous view of the law or on a clearly erroneous assessment of the evidence, or [it has] rendered a decision that cannot be located within the range of permissible decisions.” Sims v. Blot, 534 F.3d 117, 132 (2d Cir.2008) (internal quotation marks and citations omitted).
Specifically, this Court has recognized that “[district courts must exercise their discretion under [Section] 1782 in light of the twin aims of the statute: ‘providing efficient means of assistance to participants in international litigation in our federal courts and encouraging foreign countries by example to provide similar means of assistance to our courts.’” Brandi-Dohrn, 673 F.3d at 81 (quoting In re Metallgesellschaft, 121 F.3d 77, 79 (2d Cir.1997)). Here, the District Court’s order quashing the Delta Bank subpoena — because Nascimento’s discovery efforts were “inexcusably untimely” and would not provide an “efficient means of assistance” to the foreign proceedings — was not an abuse of the court’s discretion.
We have considered all of Nascimento’s remaining arguments and find them to be without merit. Accordingly, for the reasons set forth above, the order of the District Court is AFFIRMED.